Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 1 of 33 PageID: 297




POMERANTZ LLP
Gustavo F. Bruckner
600 Third Avenue, 20th Floor
New York, New York 10016
Telephone: (212) 661-1100
Facsimile: (917) 463-1044
gfbruckner@pomlaw.com

Attorney for Plaintiff

- additional counsel on signature page -

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


 ALI KARIMI, Individually and On Behalf        Case No. 2:20-cv-08978-ES-MAH
 of All Others Similarly Situated,

                                 Plaintiff,    AMENDED CLASS ACTION
                                               COMPLAINT
                         v.

 DEUTSCHE BANK                                 JURY TRIAL DEMANDED
 AKTIENGESELLSCHAFT, JOHN
 CRYAN, CHRISTIAN SEWING, and
 JAMES VON MOLTKE,

                              Defendants.


      Plaintiff Ali Karimi (“Plaintiff”), individually and on behalf of all other

persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants, alleges the following based upon personal knowledge

as to Plaintiff and Plaintiff’s own acts, and information and belief as to all other



                                           1
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 2 of 33 PageID: 298




matters, based upon, inter alia, the investigation conducted by and through

Plaintiff’s attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by

Defendants, United States (“U.S.”) Securities and Exchange Commission (“SEC”)

filings, wire and press releases published by and regarding Deutsche Bank

Aktiengesellschaft (“Deutsche Bank” or the “Bank”), analysts’ reports and

advisories about the Bank, and information readily obtainable on the Internet.

Plaintiff believes that substantial additional evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

                              NATURE OF THE ACTION

       1.        This is a federal securities class action on behalf of a class consisting

of all persons and entities other than Defendants who purchased or otherwise

acquired Deutsche Bank securities between November 7, 2017, and July 6, 2020,

both dates inclusive (the “Class Period”), seeking to recover damages caused by

Defendants’ violations of the federal securities laws and to pursue remedies under

Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Rule 10b-5 promulgated thereunder, against the Bank and certain of its

top officials.

       2.        Deutsche Bank was founded in 1870 and is headquartered in Frankfurt

am Main, Germany. The Bank provides investment, financial, and related products



                                              2
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 3 of 33 PageID: 299




and services to private individuals, corporate entities, and institutional clients

worldwide.

      3.     Deutsche Bank has been the subject of scandal, investigation and

regulatory enforcement for years because of anti-money laundering (“AML”)

compliance failures and deficiencies in its disclosure controls and procedures and

internal control over financial reporting, causing it to have one of the lowest gradings

offered by the U.S. Federal Reserve (“Federal Reserve”).

      4.     Throughout the Class Period, Defendants made materially false and

misleading statements regarding the Bank’s business, operational and compliance

policies. Specifically, Defendants made false and/or misleading statements and/or

failed to disclose that: (i) Deutsche Bank had failed to remediate deficiencies related

to AML, its disclosure controls and procedures and internal control over financial

reporting, and its U.S. operations’ troubled condition; (ii) as a result, the Bank failed

to properly monitor customers that the Bank itself deemed to be high risk, including,

among others, the convicted sex offender Jeffrey Epstein (“Epstein”) and two

correspondent banks, Danske Estonia and FBME Bank, which were both the

subjects of prior scandals involving financial misconduct; (iii) the foregoing, once

revealed, was foreseeably likely to have a material negative impact on the Bank’s

financial results and reputation; and (iv) as a result, the Bank’s public statements

were materially false and misleading at all relevant times.



                                           3
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 4 of 33 PageID: 300




      5.     On May 13, 2020, media outlets reported that the Federal Reserve had

sharply criticized Deutsche Bank’s U.S. operations in an internal audit. The audit

reportedly found that Deutsche Bank had failed to address multiple concerns

identified years earlier, including concerns related to the Bank’s AML and other

control procedures.

      6.     On this news, the value of Deutsche Bank’s ordinary shares fell $0.31

per share, or 4.49%, to close at $6.60 per share on May 13, 2020.

      7.     Then, on July 7, 2020, the Federal Reserve’s criticism of Deutsche

Bank’s failure to address its AML and other issues was reaffirmed when the New

York State Department of Financial Services (“DFS”) fined the Bank $150 million

for neglecting to flag numerous questionable transactions from accounts associated

with Epstein and with two correspondent banks, Danske Estonia and FBME Bank,

both of which were the subjects of prior scandals involving financial misconduct.

      8.     On this news, the value of Deutsche Bank’s ordinary shares fell $0.13

per share, or 1.31%, to close at $9.82 per share on July 7, 2020.

      9.     After the end of the Class Period, on September 20, 2020, BuzzFeed

News published an article entitled “Deutsche Bank Execs Missed Money Laundering

Red Flags” (the “BuzzFeed Article”). Citing an extensive review of “closely held

US Treasury documents” as well as “confidential bank documents,” the BuzzFeed

Article reported, inter alia, “that Deutsche managers, including top executives, had



                                          4
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 5 of 33 PageID: 301




direct knowledge for years of serious failings that left the bank vulnerable to money

launderers” and characterized the Bank’s conduct as “let[ting] dirty clients run

rampant.”

      10.      On this news, the value of Deutsche Bank’s ordinary shares fell $0.75

per share, or 8.25%, to close at $8.34 per share on September 21, 2020.

      11.      As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of the Bank’s securities, Plaintiff and other

Class members have suffered significant losses and damages.

                           JURISDICTION AND VENUE

      12.      The claims asserted herein arise under and pursuant to Sections 10(b)

and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5

promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).

      13.      This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331 and Section 27 of the Exchange Act.

      14.      Venue is proper in this Judicial District pursuant to Section 27 of the

Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b), as the alleged

misstatements entered and the subsequent damages took place in this Judicial

District. Pursuant to Deutsche Bank’s most recent annual report on Form 20-F, as

of December 31, 2019, there were 2,066,101,774 of the Bank’s ordinary shares

outstanding.     Deutsche Bank’s ordinary shares trade on the New York Stock



                                           5
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 6 of 33 PageID: 302




Exchange (“NYSE”). Accordingly, there are presumably hundreds, if not thousands,

of investors in Deutsche Bank’s ordinary shares located within the U.S., some of

whom undoubtedly reside in the State of New Jersey (“New Jersey”). Additionally,

upon information and belief, Deutsche Bank and/or an affiliate or subsidiary of the

Bank maintained an office at Harborside Financial Center Platform, Jersey City,

New Jersey 07311 during the Class Period. In addition, upon information and belief,

Deutsche Bank and/or an affiliate or subsidiary of the Bank had multiple offices

throughout New Jersey during the Class Period.

      15.    In connection with the acts alleged in this complaint, Defendants,

directly or indirectly, used the means and instrumentalities of interstate commerce,

including, but not limited to, the mails, interstate telephone communications, and the

facilities of the national securities markets.

                                      PARTIES

      16.    Plaintiff, as set forth in the attached Certification filed with Plaintiff’s

initial Complaint (see Dkt. No. 1 at *34-*36), acquired Deutsche Bank securities at

artificially inflated prices during the Class Period and was damaged upon the

revelation of the alleged corrective disclosures.

      17.    Defendant Deutsche Bank is organized under the laws of the Federal

Republic of Germany, with principal executive offices located at Taunusanlage 12,




                                            6
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 7 of 33 PageID: 303




60325 Frankfurt am Main, Germany. The Bank’s ordinary shares trade in an

efficient market on the NYSE under the ticker symbol “DB.”

      18.    Defendant John Cryan (“Cryan”) served as Deutsche Bank’s Chairman

of the Management Board and Chief Executive Officer (“CEO”) from before the

start of the Class Period until April 8, 2018.

      19.    Defendant Christian Sewing (“Sewing”) has served as Deutsche Bank’s

CEO since April 8, 2018.

      20.    Defendant James von Moltke (“Moltke”) has served as Deutsche

Bank’s Chief Financial Officer at all relevant times.

      21.    Defendants Cryan, Sewing, and Moltke are sometimes referred to

herein as the “Individual Defendants.”

      22.    The Individual Defendants possessed the power and authority to control

the contents of Deutsche Bank’s SEC filings, press releases, and other market

communications. The Individual Defendants were provided with copies of Deutsche

Bank’s SEC filings and press releases alleged herein to be misleading prior to or

shortly after their issuance and had the ability and opportunity to prevent their

issuance or to cause them to be corrected. Because of their positions with Deutsche

Bank, and their access to material information available to them but not to the public,

the Individual Defendants knew that the adverse facts specified herein had not been

disclosed to and were being concealed from the public, and that the positive



                                           7
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 8 of 33 PageID: 304




representations being made were then materially false and misleading.           The

Individual Defendants are liable for the false statements and omissions pleaded

herein.

      23.    Deutsche Bank and the Individual Defendants are collectively referred

to herein as “Defendants.”

                       SUBSTANTIVE ALLEGATIONS

                                   Background

      24.    Deutsche Bank was founded in 1870 and is headquartered in Frankfurt

am Main, Germany. The Bank provides investment, financial, and related products

and services to private individuals, corporate entities, and institutional clients

worldwide.

      25.    Deutsche Bank has been the subject of scandal, investigation and

regulatory enforcement for years due to widespread AML compliance failures and

deficiencies in its disclosure controls and procedures and internal control over

financial reporting, causing it to have one of the lowest gradings offered by the

Federal Reserve. Such deficiencies have negatively impacted the Bank and had far-

reaching implications in the U.S., including in this Judicial District, which covers

the State of New Jersey. For example, on October 25, 2017, New Jersey Attorney

General Christopher S. Porrino (“Porrino”) announced that New Jersey is part of a

$220 million, multi-state settlement with Deutsche Bank that resolves allegations of



                                         8
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 9 of 33 PageID: 305




fraudulent and anti-competitive conduct involving manipulation by Deutsche Bank

of the London Interbank Offered Rate (“LIBOR”). According to Porrino, Deutsche

Bank’s manipulations of LIBOR harmed multiple government agencies and other

entities in New Jersey, including the New Jersey Economic Development Authority.

 Materially False and Misleading Statements Issued During the Class Period

      26.    The Class Period begins on November 7, 2017, when Deutsche Bank

issued a press release announcing that Florian Drinhausen (“Drinhausen”) would

become Deutsche Bank’s General Counsel in the following year and lead the Bank’s

Legal Department, replacing outgoing Co-General Counsels Christof von Dryander

and Simon Dodds (the “November 2017 Press Release”). That press release touted

Drinhausen’s credentials, experience, and recognition within the legal field and

quoted the Bank’s Management Board Member for Legal and Labour Director

(Arbeitsdirektor), Karl von Rohr, who assured investors that Drinhausen “is an

excellent lawyer and a very experienced manager, who is very familiar with the bank

and the challenges [it is] facing.”

      27.    Coming amidst the Bank’s backdrop of scandals, criticism, and

increased regulatory scrutiny, investigation, and enforcement, the November 2017

Press Release signaled to investors that Drinhausen’s appointment as the Bank’s

General Counsel would further ensure the Bank’s mitigation of its prior AML and

other control function failures. Covering Drinhausen’s appointment, Bloomberg



                                         9
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 10 of 33 PageID: 306




 reported that “Deutsche Bank AG is replacing its two general counsels with one head

 as it makes headway in reducing the number of major legal cases it’s dealing with.”

 The Bloomberg article contextualized Drinhausen’s appointment within the myriad

 legal challenges that the Bank faced, noting, inter alia, that “Deutsche Bank spent

 100 million euros on litigation in the first nine months of 2017, down from 800

 million in the same period one year earlier.”

       28.    On March 16, 2018, Deutsche Bank filed an annual report on Form 20-

 F with the SEC, reporting the Bank’s financial and operating results for the quarter

 and year ended December 31, 2017 (the “2017 20-F”). The 2017 20-F touted the

 Bank’s remediation efforts with respect to its AML and other control functions,

 representing, in relevant part, that Defendants “have identified the need to strengthen

 [the Bank’s] internal control environment and infrastructure and have embarked on

 initiatives to accomplish this”; that the Bank’s “Management Board and [its] Group

 Audit function have increasingly and more intensively focused on [the Bank’s]

 internal controls and infrastructure through numerous formal reviews and audits of

 [its] operations,” which “have identified various areas for improvement relating to a

 number of elements of [the Bank’s] control environment and infrastructure,”

 including “the infrastructure relating to transaction capturing and recognition,

 classification of assets, asset valuation frameworks, data and process consistency,

 risk identification, measurement and management and other processes required by



                                           10
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 11 of 33 PageID: 307




 laws, regulations, and supervisory expectations,” as well as “regulatory reporting,

 [AML], ‘know your customer’ and other internal processes that are aimed at

 preventing use of [the Bank’s] products and services for the purpose of committing

 or concealing financial crime.”

       29.    In this same vein, the 2017 20-F represented that Deutsche Bank’s

 “principal regulators, including the [European Central Bank (‘ECB’)] and the

 Federal Reserve Board, have also conducted numerous reviews focused on various

 aspects of [the Bank’s] internal controls and the related infrastructure, including

 among others, controls around AML and around valuation,” and “have required [the

 Bank] formally to commit to remediate [its] AML and other weaknesses, including

 the fragmented and manual nature of [its] infrastructure”; that “[l]ocal regulators in

 other countries in which [the Bank] do[es] business also review the sufficiency of

 [its] control environment and infrastructure with respect to their jurisdictions”; and

 that “the overall goals of the various prudential regulators having authority over [the

 Bank] in the many places in which [it] do[es] business are broadly consistent, and

 the general themes of [its] deficiencies in internal controls and the supporting

 infrastructure are similar.”

       30.    The 2017 20-F further represented that, “to improve in the areas

 discussed above, [Deutsche Bank is] undertaking several major initiatives to

 enhance the efficacy of the transaction processing environment, strengthen [its]



                                           11
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 12 of 33 PageID: 308




 controls and infrastructure, manage non-financial risks and enhance the skill set of

 [its] personnel”; that the Bank “believe[s] that these initiatives will better enable [it]

 to avoid the circumstances that have resulted in many of the litigations and

 regulatory and enforcement investigations and proceedings to which [it] ha[s]

 recently been subject, and will improve [its] ability to comply with laws and

 regulations and meet supervisory expectations”; that, “[i]n particular, [the Bank is]

 making efforts to reduce the complexity of [its] business and to integrate and

 automate processes and business and second-line controls”; and that the Bank has

 “also exited certain businesses . . . selectively off-boarded a number of clients,

 worked to strengthen [its] compliance culture and control functions and increased

 the size of and strengthened [its] Group Audit function.”

       31.    In addition to the remediation efforts described above, the 2017 20-F

 contained generic, boilerplate representations related to risks inherent in Deutsche

 Bank’s internal control environment, stating, relevant part:

       Both our internal control environment and the infrastructure that
       underlies it fall short in a number of areas of our standards for
       completeness and comprehensiveness and are not well integrated across
       the Bank. Our IT infrastructure, in particular, is fragmented, with
       numerous distinct platforms, many of which need significant upgrades,
       in operation across the Bank. Our business processes and the related
       control systems often require manual procedures and actions that
       increase the risks of human error and other operational problems that
       can lead to delays in reporting information to management and to the
       need for more adjustments and revisions than would be the case with
       more seamlessly integrated and automated systems and processes. As a
       result, it is often difficult and labor-intensive for us to obtain or provide

                                            12
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 13 of 33 PageID: 309




       information of a consistently high quality and on a timely basis to
       comply with regulatory reporting and other compliance requirements
       or to meet regulatory expectations on a consistent basis and, in certain
       cases, to manage our risk comprehensively. Furthermore, it often takes
       intensive efforts to identify, when possible, inappropriate behavior by
       our staff and attempts by third parties to misuse our services as a
       conduit for prohibited activities, including those relating to anti-
       financial crime laws and regulation.

       In addition, we may not always have the personnel with the appropriate
       experience, seniority and skill levels to compensate for shortcomings
       in our processes and infrastructure, or to identify, manage or control
       risks, and it often has been difficult to attract and retain the requisite
       talent. This has impacted our ability to remediate existing weaknesses
       and manage the risks inherent in our activity.

                                         ***

       [W]e may be unable to complete . . . initiatives [related to strengthening
       the Bank’s internal control environment] as quickly as we intend or as
       our regulators demand, and our efforts may be insufficient to remediate
       existing deficiencies and prevent future deficiencies or to result in
       fewer litigations or regulatory and enforcement investigations,
       proceedings and criticism in the future. We may also, when faced with
       the considerable expense of these initiatives, fail to provide sufficient
       resources for them quickly enough or at all, especially during periods
       when our operating performance and profitability are challenged. [. . .
       .]

 Plainly, the foregoing risk warnings were generic “catch-all” provisions that were

 not tailored to Deutsche Bank’s actual known risks related to present deficiencies in

 its AML controls, as well as present deficiencies related to its disclosure controls

 and procedures and internal control over financial reporting, much less its

 relationships with, and lax monitoring of, customers that the Bank itself deemed to

 be high risk, such as Epstein, Danske Estonia, and FBME Bank.

                                          13
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 14 of 33 PageID: 310




       32.    For example, the 2017 20-F represented that, following “[a]n

 evaluation . . . carried out under the supervision and with the participation of

 [Deutsche Bank’s] management, including [its] Chairman and Chief Financial

 Officer, of the effectiveness of the design and operation of [the Bank’s] disclosure

 controls and procedures . . . as of December 31, 2017,” Deutsche Bank’s “Chairman

 and Chief Financial Officer concluded that the design and operation of [the Bank’s]

 disclosure controls and procedures were effective as of December 31, 2017”; that

 following “an assessment of the effectiveness of [the Bank’s] internal control over

 financial reporting based on the framework established in Internal Control –

 Integrated Framework (2013) issued by the Committee of Sponsoring Organizations

 of the Treadway Commission (COSO),” Deutsche Bank’s “management has

 determined that [the Bank’s] internal control over financial reporting as of December

 31, 2017 was effective based on the COSO framework (2013)”; and that “[t]here

 was no change in [the Bank’s] internal control over financial reporting identified in

 connection with the evaluation referred to above that occurred during the year ended

 December 31, 2017 that has materially affected, or is reasonably likely to materially

 affect, [the Bank’s] internal control over financial reporting.”

       33.    In addition to confirming the current effectiveness of Deutsche Bank’s

 disclosure controls and procedures and internal control over financial reporting, the




                                           14
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 15 of 33 PageID: 311




 2017 20-F contained generic, boilerplate representations related to risks inherent in

 “any control system,” stating, in relevant part:

       There are, as described below, inherent limitations to the effectiveness
       of any control system, including disclosure controls and procedures.
       Accordingly, even effective disclosure controls and procedures can
       provide only reasonable assurance of achieving their control objectives.

                                         ***

       A control system, no matter how well conceived and operated, can
       provide only reasonable, not absolute, assurance that the objectives of
       the control system are met. As such, disclosure controls and procedures
       or systems for internal control over financial reporting may not prevent
       all error and all fraud. Further, the design of a control system must
       reflect the fact that there are resource constraints, and the benefits of
       controls must be considered relative to their costs. Because of the
       inherent limitations in all control systems, no evaluation of controls can
       provide absolute assurance that all control issues and instances of fraud,
       if any, within the company have been detected. These inherent
       limitations include the realities that judgments in decision-making can
       be faulty, and that breakdowns can occur because of simple error or
       mistake. Additionally, controls can be circumvented by the individual
       acts of some persons, by collusion of two or more people, or by
       management override of the control. The design of any system of
       controls also is based in part upon certain assumptions about the
       likelihood of future events, and any design may not succeed in
       achieving its stated goals under all potential future conditions; over
       time, control may become inadequate because of changes in conditions,
       or the degree of compliance with the policies or procedures may
       deteriorate. Because of the inherent limitations in a cost-effective
       control system, misstatements due to error or fraud may occur and not
       be detected.

 These risk warnings, too, were plainly generic “catch-all” provisions that were not

 tailored to Deutsche Bank’s actual known risks with respect to current deficiencies

 in its disclosure controls and procedures, much less its relationships with, and lax

                                           15
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 16 of 33 PageID: 312




 monitoring of, customers that the Bank itself deemed to be high risk, such as Epstein,

 Danske Estonia, and FBME Bank.

       34.    Appended as exhibits to the 2017 20-F were signed certifications

 pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”), wherein Defendants Cryan

 and Moltke “certifie[d] . . . that, to [their] knowledge, the [2017 20-F] fully complies

 with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of

 1934, and that, to [their] knowledge, the information contained in such report fairly

 presents, in all material respects, the financial condition and results of operations of

 Deutsche Bank.”

       35.    On March 25, 2019, Deutsche Bank filed an annual report on Form 20-

 F with the SEC, reporting the Bank’s financial and operating results for the quarter

 and year ended December 31, 2018 (the “2018 20-F”). The 2018 20-F contained

 substantively the same statements as those referenced in ¶¶ 28-33, supra, which

 touted the Bank’s remediation efforts with respect to its AML and other control

 functions; confirmed the current effectiveness of Deutsche Bank’s disclosure

 controls and procedures and internal control over financial reporting; and contained

 boilerplate representations related to risks inherent in the Bank’s internal control

 environment and “any control system,” which were plainly generic “catch-all”

 provisions that were not tailored to Deutsche Bank’s actual known risks related to

 present deficiencies in its AML, the continued troubled condition of its U.S.



                                           16
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 17 of 33 PageID: 313




 operations, and present deficiencies related to its disclosure controls and procedures

 and internal control over financial reporting, much less its relationships with, and

 lax monitoring of, customers that the Bank itself deemed to be high risk, such as

 Epstein, Danske Estonia, and FBME Bank.

       36.    Appended as exhibits to the 2018 20-F were substantively the same

 SOX certifications as referenced in ¶ 34, supra, signed by Defendants Sewing and

 Moltke.

       37.    On March 20, 2020, Deutsche Bank filed an annual report on Form 20-

 F with the SEC, reporting the Bank’s financial and operating results for the quarter

 and year ended December 31, 2019 (the “2019 20-F”). The 2019 20-F contained

 substantively the same statements as those referenced in ¶¶ 28-33, supra, which

 touted the Bank’s remediation efforts with respect to its AML and other control

 functions; confirmed the current effectiveness of Deutsche Bank’s disclosure

 controls and procedures and internal control over financial reporting; and contained

 boilerplate representations related to risks inherent in the Bank’s internal control

 environment and “any control system,” which were plainly generic “catch-all”

 provisions that were not tailored to Deutsche Bank’s actual known risks related to

 present deficiencies in its AML, the continued troubled condition of its U.S.

 operations, and present deficiencies related to its disclosure controls and procedures

 and internal control over financial reporting, much less its relationships with, and



                                          17
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 18 of 33 PageID: 314




 lax monitoring of, customers that the Bank itself deemed to be high risk, such as

 Epstein, Danske Estonia, and FBME Bank.

       38.    Appended as exhibits to the 2019 20-F were substantively the same

 SOX certifications as referenced in ¶ 34, supra, signed by Defendants Sewing and

 Moltke.

       39.    The statements referenced in ¶¶ 26 and 28-38 were materially false and

 misleading because Defendants made false and/or misleading statements, as well as

 failed to disclose material adverse facts about the Bank’s business, operational and

 compliance policies.     Specifically, Defendants made false and/or misleading

 statements and/or failed to disclose that: (i) Deutsche Bank had failed to remediate

 deficiencies related to AML, its disclosure controls and procedures and internal

 control over financial reporting, and its U.S. operations’ troubled condition; (ii) as a

 result, the Bank failed to properly monitor customers that the Bank itself deemed to

 be high risk, including, among others, Epstein and the correspondent banks Danske

 Estonia and FBME Bank, both of which were the subjects of prior scandals involving

 financial misconduct; (iii) the foregoing, once revealed, was foreseeably likely to

 have a material negative impact on the Bank’s financial results and reputation; and

 (iv) as a result, the Bank’s public statements were materially false and misleading at

 all relevant times.




                                           18
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 19 of 33 PageID: 315




                                The Truth Emerges

       40.   On April 29, 2020, Deutsche Bank issued a press release announcing

 that Drinhausen would “leave the company on 31 May 2020 by mutual agreement,”

 without providing any further explanation for Drinhausen’s departure.

       41.   Then, two weeks later, on May 13, 2020, German newspaper

 Sueddeutsche Zeitung reported that the Federal Reserve had sharply criticized

 Deutsche Bank’s U.S. operations in an internal audit. The audit reportedly found

 that Deutsche Bank had failed to address multiple concerns identified years earlier,

 including concerns related to the Bank’s AML and other control procedures. For

 example, U.S. media outlets, citing Sueddeutsche Zeitung, reported that, in late

 March, the Federal Reserve had sent an audit report to Defendant Sewing and other

 top executives “expressing continued dissatisfaction” with Deutsche Bank’s AML

 controls and liquidity management at its U.S. unit, which was reportedly “based on

 investigations in late 2019 and early 2020.”

       42.   On this news, the value of Deutsche Bank’s ordinary shares fell $0.31

 per share, or 4.49%, to close at $6.60 per share on May 13, 2020.

       43.   Finally, on July 7, 2020, the Federal Reserve’s criticism of Deutsche

 Bank’s failure to address its AML and other issues was reaffirmed when the DFS

 fined the Bank $150 million for neglecting to flag numerous questionable

 transactions from accounts associated with Epstein and two correspondent banks,



                                          19
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 20 of 33 PageID: 316




 Danske Estonia and FBME Bank, which were both the subject of prior scandals

 involving financial misconduct.

       44.    For example, a Law360 article published the same day, entitled

 “Deutsche Bank Fined $150M For Epstein, Partner Bank Lapses,” stated, in relevant

 part, that “New York state’s financial regulator . . . fined Deutsche Bank $150

 million for failing to appropriately manage its dealings with alleged bad actors

 including millionaire sex offender Jeffrey Epstein,” and that, “[a]ccording to the

 terms of a consent order with the [DFS], Deutsche Bank AG, its New York branch

 and Deutsche Bank Trust Company America agreed to pay the sum in connection

 with DFS claims that the bank neglected to flag numerous questionable transactions

 from accounts associated with Epstein and two correspondent banks, Danske Estonia

 and FBME Bank.”

       45.    With specific respect to Deutsche Bank’s failure to appropriately

 monitor transactions related to Epstein, the Law360 article reported, in relevant part:

       According to the DFS, Deutsche bank “processed hundreds of
       transactions totaling millions of dollars that, at the very least, should
       have prompted additional scrutiny in light of Mr. Epstein’s history.”

       Those transactions included payments to Epstein associates who were
       “publicly alleged” to have played roles in luring Epstein’s victims,
       more than $7 million in settlement payments and $6 million in legal
       fees, more than $800,000 in cash withdrawals and “(consistent with
       public allegations of prior wrongdoing) payments directly to numerous
       women with Eastern European surnames.”




                                           20
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 21 of 33 PageID: 317




       The DFS claimed that Deutsche Bank’s own reputational risk
       committee had imposed monitoring requirements on Epstein’s bank
       accounts that the bank failed to adhere to.

       “Throughout the relationship, very few problematic transactions were
       ever questioned, and even when they were, they were usually cleared
       without satisfactory explanation,” the regulator said Tuesday.

                                        ***

       The DFS’ announcement comes on the heels of the arrest last week in
       New Hampshire of Epstein associate and alleged “fixer” Ghislaine
       Maxwell, who was charged by federal prosecutors in connection with
       her alleged actions on behalf of the financier and was removed to stand
       trial in New York. And the announcement occurs nearly a year after
       Epstein committed suicide in a federal jail in Manhattan as he awaited
       trial following his arrest in Florida on sex trafficking charges.

       46.   With specific respect to Deutsche Bank’s failure to appropriately

 monitor transactions related to Danske Estonia and FBME Bank, the Law360 article

 reported, in relevant part, that, according to the DFS, the Bank’s “oversight of the

 pair of correspondent banks was similarly lacking”; that Danske Estonia is “at the

 center of one of the world’s largest money laundering scandals”; that “despite the

 fact that Deutsche Bank had given the Eastern European bank its highest risk rating,

 Danske Estonia was nonetheless able to transfer billions of dollars in suspicious

 transactions through Deutsche Bank accounts in the Empire State”; and that

 “Deutsche Bank was the last major Western bank with a correspondent banking

 relationship with FBME,” even “after the U.S. Treasury Department’s Financial




                                         21
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 22 of 33 PageID: 318




 Crimes Enforcement Network told all banks with a U.S. footprint that they had to

 cut ties with the international bank.”

       47.    The Law360 article also quoted the DFS’s Superintendent of Financial

 Services, Linda A. Lacewell (“Lacewell”), who stated that “in each of the cases that

 are being resolved today, Deutsche Bank failed to adequately monitor the activity of

 customers that the bank itself deemed to be high risk.” Lacewell further stated that,

 “[i]n the case of Jeffrey Epstein in particular, despite knowing Mr. Epstein’s terrible

 criminal history, the bank inexcusably failed to detect or prevent millions of dollars

 of suspicious transactions.”

       48.    On this news, the value of Deutsche Bank’s ordinary shares fell $0.13

 per share, or 1.31%, to close at $9.82 per share on July 7, 2020.

                            Post-Class Period Disclosures

       49.    After the end of the Class Period, on September 20, 2020, BuzzFeed

 News published an article entitled “Deutsche Bank Execs Missed Money Laundering

 Red Flags”. Citing an extensive review of “closely held US Treasury documents”

 as well as “confidential bank documents,” the BuzzFeed Article reported, inter alia,

 “that Deutsche managers, including top executives, had direct knowledge for years

 of serious failings that left the bank vulnerable to money launderers” and

 characterized the Bank’s conduct as “let[ting] dirty clients run rampant.”




                                           22
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 23 of 33 PageID: 319




       50.    On this news, the value of Deutsche Bank’s ordinary shares fell $0.75

 per share, or 8.25%, to close at $8.34 per share on September 21, 2020.

       51.    As a result of Defendants’ wrongful acts and omissions, and the

 precipitous decline in the market value of the Bank’s securities, Plaintiff and other

 Class members have suffered significant losses and damages.

                PLAINTIFF’S CLASS ACTION ALLEGATIONS

       52.    Plaintiff brings this action as a class action pursuant to Federal Rule of

 Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who

 purchased or otherwise acquired Deutsche Bank securities during the Class Period

 (the “Class”); and were damaged upon the revelation of the alleged corrective

 disclosures. Excluded from the Class are Defendants herein, the officers and

 directors of the Bank, at all relevant times, members of their immediate families and

 their legal representatives, heirs, successors or assigns and any entity in which

 Defendants have or had a controlling interest.

       53.    The members of the Class are so numerous that joinder of all members

 is impracticable. Throughout the Class Period, Deutsche Bank securities were

 actively traded on the NYSE. While the exact number of Class members is unknown

 to Plaintiff at this time and can be ascertained only through appropriate discovery,

 Plaintiff believes that there are hundreds or thousands of members in the proposed

 Class. Record owners and other members of the Class may be identified from



                                           23
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 24 of 33 PageID: 320




 records maintained by Deutsche Bank or its transfer agent and may be notified of

 the pendency of this action by mail, using the form of notice similar to that

 customarily used in securities class actions.

        54.       Plaintiff’s claims are typical of the claims of the members of the Class

 as all members of the Class are similarly affected by Defendants’ wrongful conduct

 in violation of federal law that is complained of herein.

        55.       Plaintiff will fairly and adequately protect the interests of the members

 of the Class and has retained counsel competent and experienced in class and

 securities litigation. Plaintiff has no interests antagonistic to or in conflict with those

 of the Class.

        56.       Common questions of law and fact exist as to all members of the Class

 and predominate over any questions solely affecting individual members of the

 Class. Among the questions of law and fact common to the Class are:

              •    whether the federal securities laws were violated by Defendants’ acts
                   as alleged herein;

              •    whether statements made by Defendants to the investing public during
                   the Class Period misrepresented material facts about the business,
                   operations and management of Deutsche Bank;

              •    whether the Individual Defendants caused Deutsche Bank to issue
                   false and misleading financial statements during the Class Period;

              •    whether Defendants acted knowingly or recklessly in issuing false and
                   misleading financial statements;



                                              24
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 25 of 33 PageID: 321




             •    whether the prices of Deutsche Bank securities during the Class
                  Period were artificially inflated because of the Defendants’ conduct
                  complained of herein; and

             •    whether the members of the Class have sustained damages and, if so,
                  what is the proper measure of damages.

       57.       A class action is superior to all other available methods for the fair and

 efficient adjudication of this controversy since joinder of all members is

 impracticable. Furthermore, as the damages suffered by individual Class members

 may be relatively small, the expense and burden of individual litigation make it

 impossible for members of the Class to individually redress the wrongs done to them.

 There will be no difficulty in the management of this action as a class action.

       58.       Plaintiff will rely, in part, upon the presumption of reliance established

 by the fraud-on-the-market doctrine in that:

             •    Defendants made public misrepresentations or failed to disclose
                  material facts during the Class Period;

             •    the omissions and misrepresentations were material;

             •    Deutsche Bank securities are traded in an efficient market;

             •    the Bank’s shares were liquid and traded with moderate to heavy
                  volume during the Class Period;

             •    the Bank traded on the NYSE and was covered by multiple analysts;

             •    the misrepresentations and omissions alleged would tend to induce a
                  reasonable investor to misjudge the value of the Bank’s securities; and

             •    Plaintiff and members of the Class purchased, acquired and/or sold
                  Deutsche Bank securities between the time the Defendants failed to
                  disclose or misrepresented material facts and the time the true facts

                                              25
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 26 of 33 PageID: 322




                were disclosed, without knowledge of the omitted or misrepresented
                facts.
       59.    Based upon the foregoing, Plaintiff and the members of the Class are

 entitled to a presumption of reliance upon the integrity of the market.

       60.    Alternatively, Plaintiff and the members of the Class are entitled to the

 presumption of reliance established by the Supreme Court in Affiliated Ute Citizens

 of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as

 Defendants omitted material information in their Class Period statements in violation

 of a duty to disclose such information, as detailed above.

                                       COUNT I

 (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
                      Thereunder Against All Defendants)

       61.    Plaintiff repeats and re-alleges each and every allegation contained

 above as if fully set forth herein.

       62.    This Count is asserted against Defendants and is based upon Section

 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

 thereunder by the SEC.

       63.    During the Class Period, Defendants engaged in a plan, scheme,

 conspiracy and course of conduct, pursuant to which they knowingly or recklessly

 engaged in acts, transactions, practices and courses of business which operated as a

 fraud and deceit upon Plaintiff and the other members of the Class; made various



                                          26
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 27 of 33 PageID: 323




 untrue statements of material facts and omitted to state material facts necessary in

 order to make the statements made, in light of the circumstances under which they

 were made, not misleading; and employed devices, schemes and artifices to defraud

 in connection with the purchase and sale of securities. Such scheme was intended

 to, and, throughout the Class Period, did: (i) deceive the investing public, including

 Plaintiff and other Class members, as alleged herein; (ii) artificially inflate and

 maintain the market price of Deutsche Bank securities; and (iii) cause Plaintiff and

 other members of the Class to purchase or otherwise acquire Deutsche Bank

 securities and options at artificially inflated prices. In furtherance of this unlawful

 scheme, plan and course of conduct, Defendants, and each of them, took the actions

 set forth herein.

       64.    Pursuant to the above plan, scheme, conspiracy and course of conduct,

 each of the Defendants participated directly or indirectly in the preparation and/or

 issuance of the quarterly and annual reports, SEC filings, press releases and other

 statements and documents described above, including statements made to securities

 analysts and the media that were designed to influence the market for Deutsche Bank

 securities. Such reports, filings, releases and statements were materially false and

 misleading in that they failed to disclose material adverse information and

 misrepresented the truth about Deutsche Bank’s finances and business prospects.




                                           27
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 28 of 33 PageID: 324




       65.      By virtue of their positions at Deutsche Bank, Defendants had actual

 knowledge of the materially false and misleading statements and material omissions

 alleged herein and intended thereby to deceive Plaintiff and the other members of

 the Class, or, in the alternative, Defendants acted with reckless disregard for the truth

 in that they failed or refused to ascertain and disclose such facts as would reveal the

 materially false and misleading nature of the statements made, although such facts

 were readily available to Defendants. Said acts and omissions of Defendants were

 committed willfully or with reckless disregard for the truth. In addition, each

 Defendant knew or recklessly disregarded that material facts were being

 misrepresented or omitted as described above.

       66.    Information showing that Defendants acted knowingly or with reckless

 disregard for the truth is peculiarly within Defendants’ knowledge and control. As

 the senior managers and/or directors of Deutsche Bank, the Individual Defendants

 had knowledge of the details of Deutsche Bank’s internal affairs.

       67.    The Individual Defendants are liable both directly and indirectly for the

 wrongs complained of herein. Because of their positions of control and authority,

 the Individual Defendants were able to and did, directly or indirectly, control the

 content of the statements of Deutsche Bank. As officers and/or directors of a

 publicly-held company, the Individual Defendants had a duty to disseminate timely,

 accurate, and truthful information with respect to Deutsche Bank’s businesses,



                                            28
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 29 of 33 PageID: 325




 operations, future financial condition and future prospects. As a result of the

 dissemination of the aforementioned false and misleading reports, releases and

 public statements, the market price of Deutsche Bank securities was artificially

 inflated throughout the Class Period. In ignorance of the adverse facts concerning

 Deutsche Bank’s business and financial condition which were concealed by

 Defendants, Plaintiff and the other members of the Class purchased or otherwise

 acquired Deutsche Bank securities at artificially inflated prices and relied upon the

 price of the securities, the integrity of the market for the securities and/or upon

 statements disseminated by Defendants, and were damaged thereby.

       68.    During the Class Period, Deutsche Bank securities were traded on an

 active and efficient market. Plaintiff and the other members of the Class, relying on

 the materially false and misleading statements described herein, which the

 Defendants made, issued or caused to be disseminated, or relying upon the integrity

 of the market, purchased or otherwise acquired shares of Deutsche Bank securities

 at prices artificially inflated by Defendants’ wrongful conduct. Had Plaintiff and the

 other members of the Class known the truth, they would not have purchased or

 otherwise acquired said securities, or would not have purchased or otherwise

 acquired them at the inflated prices that were paid. At the time of the purchases

 and/or acquisitions by Plaintiff and the Class, the true value of Deutsche Bank

 securities was substantially lower than the prices paid by Plaintiff and the other



                                          29
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 30 of 33 PageID: 326




 members of the Class. The market price of Deutsche Bank securities declined

 sharply upon public disclosure of the facts alleged herein to the injury of Plaintiff

 and Class members.

       69.    By reason of the conduct alleged herein, Defendants knowingly or

 recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act

 and Rule 10b-5 promulgated thereunder.

       70.    As a direct and proximate result of Defendants’ wrongful conduct,

 Plaintiff and the other members of the Class suffered damages in connection with

 their respective purchases, acquisitions and sales of the Bank’s securities during the

 Class Period, upon the disclosure that the Bank had been disseminating

 misrepresented financial statements to the investing public.

                                      COUNT II

     (Violations of Section 20(a) of the Exchange Act Against The Individual
                                    Defendants)

       71.    Plaintiff repeats and re-alleges each and every allegation contained in

 the foregoing paragraphs as if fully set forth herein.

       72.    During the Class Period, the Individual Defendants participated in the

 operation and management of Deutsche Bank, and conducted and participated,

 directly and indirectly, in the conduct of Deutsche Bank’s business affairs. Because

 of their senior positions, they knew the adverse non-public information about




                                           30
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 31 of 33 PageID: 327




 Deutsche Bank’s misstatement of income and expenses and false financial

 statements.

       73.     As officers and/or directors of a publicly owned company, the

 Individual Defendants had a duty to disseminate accurate and truthful information

 with respect to Deutsche Bank’s financial condition and results of operations, and to

 correct promptly any public statements issued by Deutsche Bank which had become

 materially false or misleading.

       74.     Because of their positions of control and authority as senior officers,

 the Individual Defendants were able to, and did, control the contents of the various

 reports, press releases and public filings which Deutsche Bank disseminated in the

 marketplace during the Class Period concerning Deutsche Bank’s results of

 operations. Throughout the Class Period, the Individual Defendants exercised their

 power and authority to cause Deutsche Bank to engage in the wrongful acts

 complained of herein. The Individual Defendants therefore, were “controlling

 persons” of Deutsche Bank within the meaning of Section 20(a) of the Exchange

 Act. In this capacity, they participated in the unlawful conduct alleged which

 artificially inflated the market price of Deutsche Bank securities.

       75.     Each of the Individual Defendants, therefore, acted as a controlling

 person of Deutsche Bank. By reason of their senior management positions and/or

 being directors of Deutsche Bank, each of the Individual Defendants had the power



                                           31
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 32 of 33 PageID: 328




 to direct the actions of, and exercised the same to cause, Deutsche Bank to engage

 in the unlawful acts and conduct complained of herein. Each of the Individual

 Defendants exercised control over the general operations of Deutsche Bank and

 possessed the power to control the specific activities which comprise the primary

 violations about which Plaintiff and the other members of the Class complain.

       76.    By reason of the above conduct, the Individual Defendants are liable

 pursuant to Section 20(a) of the Exchange Act for the violations committed by

 Deutsche Bank.


                              PRAYER FOR RELIEF

 WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.     Determining that the instant action may be maintained as a class action

 under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the

 Class representative;

       B.     Requiring Defendants to pay damages sustained by Plaintiff and the

 Class by reason of the acts and transactions alleged herein;

       C.     Awarding Plaintiff and the other members of the Class prejudgment and

 post-judgment interest, as well as their reasonable attorneys’ fees, expert fees and

 other costs; and

       D.     Awarding such other and further relief as this Court may deem just and

 proper.


                                          32
Case 2:20-cv-08978-ES-MAH Document 22 Filed 09/30/20 Page 33 of 33 PageID: 329




                       DEMAND FOR TRIAL BY JURY

      Plaintiff hereby demands a trial by jury.

 Dated: September 30, 2020                    Respectfully submitted,

                                              POMERANTZ LLP

                                              /s/ Gustavo F. Bruckner
                                              Gustavo F. Bruckner
                                              Jeremy A. Lieberman
                                              (admitted pro hac vice)
                                              J. Alexander Hood II
                                              (admitted pro hac vice)
                                              600 Third Avenue, 20th Floor
                                              New York, New York 10016
                                              Telephone: (212) 661-1100
                                              Facsimile: (917) 463-1044
                                              gfbruckner@pomlaw.com
                                              jalieberman@pomlaw.com
                                              ahood@pomlaw.com

                                              POMERANTZ LLP
                                              Patrick V. Dahlstrom
                                              (pro hac vice application
                                              forthcoming)
                                              10 South La Salle Street, Suite 3505
                                              Chicago, Illinois 60603
                                              Telephone: (312) 377-1181
                                              Facsimile: (312) 377-1184
                                              pdahlstrom@pomlaw.com

                                              BRONSTEIN, GEWIRTZ &
                                              GROSSMAN, LLC
                                              Peretz Bronstein
                                              (pro hac vice application
                                              forthcoming)
                                              60 East 42nd Street, Suite 4600
                                              New York, NY 10165
                                              Telephone: (212) 697-6484
                                              Facsimile: (212) 697-7296
                                              peretz@bgandg.com
                                              Attorneys for Plaintiff



                                         33
